 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          DMITRY KRYUCHKOV,                               CASE NO. C19-876 MJP

11                                 Plaintiff,               ORDER OF DISMISSAL

12                  v.

13          SPAIN STREET LLC, et al.,

14                                 Defendants.

15

16          The Court, having received and reviewed Plaintiff’s Amended Complaint (Dkt. No. 8),

17   enters the following order:

18          IT IS ORDERED that Plaintiff’s complaint is DISMISSED with prejudice.

19                                                Background

20          On June 12, 2019, the Court entered an Order Denying Motion to Appoint Counsel,

21   Declining to Serve and Granting Leave to Amend. Dkt. No. 7. The Court identified two areas of

22   concern in Plaintiff’s original complaint that he was ordered to address by way of amendment or

23   face possible dismissal of his action: (1) There was no logical or apparent connection between

24


     ORDER OF DISMISSAL - 1
 1   his complaint of the repeated use of the nickname “D-Train” by the chef and general manager at

 2   his job and his allegations of discrimination on the basis of national origin; and (2) there was

 3   nothing in his pleading to establish a connection between the defendant Spain Street LLC and his

 4   former employer, the Steelhead Diner. Id. at 2-3. Plaintiff was given 30 days to file an amended

 5   complaint addressing these deficiencies (Id. at 3) and on June 27, 2019 he filed an amended

 6   complaint. Dkt. No. 8.

 7                                                    Discussion

 8          Once a complaint is filed in forma pauperis, the Court must dismiss it prior to service if it

 9   “fails to state a claim on which relief can be granted.” 28 U.S.C. § 1915(e)(2)(b)(ii). To avoid

10   dismissal, a complaint must contain sufficient factual matter, accepted as true, to state a claim to

11   relief that is plausible on its face. Ashcroft v. Iqbal, 556 U.S. 662, 664 (2009). The factual

12   allegations must be “enough to raise a right to relief above the speculative level.” Bell Atlantic

13   Corp. v. Twombly, 550 U.S. 544, 555 (2007). The complaint may be dismissed if it lacks a

14   cognizable legal theory or states insufficient facts to support a cognizable legal theory. Zixiang

15   v. Kerry, 710 F.3d 995, 999 (9th Cir. 2013).

16          The Court holds pro se plaintiffs to less stringent pleading standards than represented

17   plaintiffs and liberally construes a pro se complaint in the light most favorable to the plaintiff.

18   Erickson v. Pardus, 551 U.S. 89, 93 (2007). Nevertheless, § 1915(e) “not only permits but

19   requires a district court to dismiss an in forma pauperis complaint that fails to state a claim.”

20   Lopez v. Smith, 203 F.3d 1122, 1229 (9th Cir. 2000) (en banc). When dismissing a complaint

21   under § 1915(e), the Court gives pro se plaintiffs leave to amend unless “it is absolutely clear

22   that the deficiencies of the complaint could not be cured by amendment.” Cato v. United States,

23   70 F.3d 1103, 1106 (9th Cir. 1995).

24


     ORDER OF DISMISSAL - 2
 1          The Court pointed out with some specificity the major defect in Plaintiff’s original

 2   pleading – namely, his failure to establish a connection between the repeated use of the nickname

 3   “D-Train” and his claim that he had been subjected to discrimination on the basis of his national

 4   origin (Russian). In response, Plaintiff merely repeated the allegation in his amended complaint

 5   and attached a “personal statement” in which he explained:

 6          The defense position lies in the fact that they used D-train word instead of
            my original name Dmitry, although the plaintiff repeatedly asked them to
 7          stop calling him that. In slang, D-train could have absolutely different
            meanings. D-train could mean (both some offensive words) and the
 8
            person (who is large in size). Based on the abovementioned, it may be
 9          concluded that (Anthony Pollizi) and (Brian Proksh) experienced personal
            enmity toward the plaintiff due to his national feature (because he is
10          Russian).

11   Dkt. No. 8, Amended Complaint at 7.
12          The fact that Plaintiff may have found a nickname offensive and unsuccessfully requested
13   his co-workers to stop using it is unfortunate and may even have made his work environment
14   uncomfortable and unpleasant, but it does not establish that the conduct of which he complains
15   was the product of ethnic animosity. There is nothing about the phrase “D-Train” that bears the
16   slightest connection to Plaintiff’s Russian heritage or can in any sense be viewed as an ethnic
17   slur. Without some logical connection to evidence of ethnic bias, it is simply a name that
18   Plaintiff did not like and that his co-workers would not stop using. This is not the basis for a
19   federal lawsuit.
20          Plaintiff has been given an opportunity, and failed, to amend his complaint to state a
21   legitimate claim for relief in federal court. It is apparent that further amendment of this
22   complaint would be futile, and on that basis this case will be dismissed with prejudice.
23

24


     ORDER OF DISMISSAL - 3
 1

 2         The clerk is ordered to provide a copy of this order to Plaintiff.

 3         Dated July 11, 2019.



                                                          A
 4

 5
                                                          Marsha J. Pechman
 6                                                        United States Senior District Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER OF DISMISSAL - 4
